The opinion of the court was delivered by
Van Syckel, J.
The writs of certiorari in these cases, which were argued together, bring up the assessments for *88opening, widening and extending Baldwin avenue by virtue of the act of 1895. Pamph. L., p. 682.
Notice- was given of hearing objections on the 19th of March, 1901.
Objections were made by property owners on that day, and then it was referred back to commissioners, without hearing objections.
On May 21st, 1901, the resolution, referring the assessments back to the commissioners, was rescinded, and no notice of rescission or further notice of hearing was given to property owners.
December 30th, 1902, the assessments were confirmed as originally made, without notice or hearing.
The property owners, by reason of the resolution of March 19th, 1901, referring the assessments back to the commissioners, had a right to believe- that the assessments would be reconsidered and a new report of assessment made, of which notice would be given to them as if it had been the original assessment.
No such/notice was given; but, as late as December 30th, 1902, more than a year and a half after the assessments were referred back to the commissioners, the assessments were confirmed, thereby depriving the landowners of any opportunity to be heard. The proceeding was illegal and the assessments- should be set aside and the commissioners directed to make a new assessment according to law.